DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Drawings
The drawings are filed 06/28/2019 are acceptable.

Claim Rejections - 35 USC § 112
The rejection of Claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossman et al. [US 2,539,547] in view of Hamann et al. [US 2018/0299026].
Claim 1, Mossman et al. discloses an electromagnetic actuator [figure 1], comprising: a fixed body [10]; a moving part [11] configured to form  a magnetic core of the actuator and to move with respect to the fixed body between a retracted position and a deployed position; a magnetic piece configured to form  a permanent magnet [19] that generates a first magnetic force to hold the moving part in the retracted position; and a coil [13] configures to generate a second magnetic force opposed to the first magnetic force when the coil is supplied with an electrical excitation current, wherein one or more notches [18] are formed in the moving part [col. 2 lines 33-50].
Mossman et al. fails to teach that the one or more notches: have a width that varies according to length in a case that the one or more notches are radial, and have a constant width in a case that the notches are not radial.
Hamann et al. teaches an electromagnetic actuator [figure 1] with a moving part [14] with one or more notches [16] wherein the notches can be slot-like [paragraphs 0007 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the slot-like notches of Zhang et al. for notches having a width that varies according to length in a case that the one or more notches are radial as taught by Hamann et al. since both slot shapes were well-known in the art [Hamann et al. paragraphs 0007, 0008, 0024 and 0047] and a simple substitution of one known element for another [in this case slot shapes], producing a predictable result, renders the claim obvious.
Claim 2, Mossman et al. as modified discloses the electromagnetic actuator according to claim 1, wherein Mossman et al. further discloses that the moving part is made of an iron-silicon alloy [silicon steel; col. 2 lines 41-45]. 
Claim 4, Mossman et al. as modified discloses the electromagnetic actuator according to claim 2, wherein Mossman et al. further discloses that the moving part is manufactured according to a metal injection moulding method. The Examiner notes that the limitation of “the moving part is manufactured according to a metal injection moulding method” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
Claim 10, Mossman et al. discloses an electrical switching device including a switching mechanism [22/25/29/30] and an electromagnetic actuator coupled to the switching mechanism, wherein the electromagnetic actuator is according to claim 1 [figure 1]. 

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view of Hamann et al. [US 2018/0299026].
Claim 1, Zhang et al. discloses an electromagnetic actuator [200/300], comprising: a fixed body [202,210/302,310]; a moving part [404a/404b] configured to form a magnetic core of the actuator and to move with respect to the fixed body between a retracted position and a deployed position [paragraph 0060]; a magnetic piece [208/308] configured to form a permanent magnet that generates a first magnetic force to hold the moving part in the retracted position [paragraph 0057]; a coil [206] configured to generate a second magnetic force opposed to the first magnetic force when the coil is supplied with an electrical excitation current; wherein one or more notches [420] are formed in the moving part [figures 4a and 4b; paragraph 0060].
Zhang et al. fails to teach that the one or more notches: have a width that varies according to length in a case that the one or more notches are radial, and have a constant width in a case that the notches are not radial.
Hamann et al. teaches an electromagnetic actuator [figure 1] with a moving part [14] with one or more notches [16] wherein the notches can be slot-like [paragraphs 0007 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the slot-like notches of Zhang et al. for notches having a width that varies according to length in a case that the one or more notches are radial as taught by Hamann et al. since both slot shapes were well-known in the art [Hamann et al. paragraphs 0007, 0008, 0024 and 0047] and a simple substitution of one known element for another [in this case slot shapes], producing a predictable result, renders the claim obvious.
Claim 5, Zhang et al. discloses the electromagnetic actuator according to claim 1, wherein Zhang et al. further discloses that each of the one or more notches is formed in a radial direction with respect to a center of the moving part [figures 4a and 4b].
Claim 6, Zhang et al. discloses the electromagnetic actuator according to claim 5, wherein Zhang et al. further discloses that the one of more notches include between 1 and 10 [figures 4a and 4b]. 
Claim 7, Zhang et al. discloses the electromagnetic actuator according to claim 5, wherein Zhang et al. further discloses that an angle between opposite edges of a same notch of one or more notches is greater than or equal to 5⁰ and less than or equal to 50⁰  [figure 4a and 4b]. 
Claim 9, Zhang et al. discloses the electromagnetic actuator according to claim 1, wherein Zhang et al. further discloses that the one or more notches [420] are disposed . 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view of Hamann et al. [US 2018/0299026], as applied to claim 1 above, and further in view of Mossman et al. [US 2,539,547].
Claim 2, Zhang et al. as modified discloses the electromagnetic actuator according to claim 1, with the exception of the moving part is made of an iron-silicon alloy. 
Mossman et al. teaches an electromagnetic actuator wherein a moving part is made in iron-silicon alloy [silicon steel; col. 2 lines 41-45] because of its low hysteresis and eddy current losses.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the moving part of Zhang et al. as modified from silicon steel as taught by Mossman et al. in order to adjust its electrical and magnetic properties [Mossman et al. col. 2 lines 41-45].
Claim 4, Zhang et al. as modified discloses the electromagnetic actuator according to claim 2, wherein the moving part is manufactured according to a metal injection moulding method. The Examiner notes that the limitation of “the moving part is manufactured according to a metal injection moulding method” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, .

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view of Hamann et al. [US 2018/0299026] and Mossman et al. [US 2,539,547], as applied to claim 2 above, and further in view of Takahasi [US 2020/0336033].
Claim 3, Zhang et al. as modified discloses the electromagnetic actuator according to claim 2, with the exception of the mass concentration of silicon in the alloy is greater than or equal to 2% and less than or equal to 6.5%.
Takahasi teaches an electromagnetic machine which uses silicon steel which is an alloy of 3% silicon added to iron [paragraph 0324].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the silicon steel of Zhang et al. as modified from 3% silicon as this was a well-known silicon steel formulation as taught by Takahasi [paragraph 0324], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11, Zhang et al. as modified discloses the electromagnetic actuator according to Claim 3, wherein Takahasi teaches that the mass concentration of silicon in the iron-silicon alloy is greater than or equal to 2.5% and less than or equal to 3.5% [paragraph 0324].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2018/0195482] in view Hamann et al. [US 2018/0299026], as applied to claim 12 above, and further in view of Hagen et al. [US 7,750,772]
Claim 12, Zhang et al. discloses the electromagnetic actuator according to claim 6, wherein the one or more notches include 8 notches [figure 4a].  Wherein Zhang et al. teaches that the number of notches can be more or less than 8 [paragraph 0060].
Zhang et al. fails to specifically teach that the one or more notches include 4 notches.
Hagen et al. teaches an electromagnetic drive comprising a winding with an iron core [5] which is energized to drive a moving part [6], wherein one or more notches [10] are formed in the moving part [6; figures 1-3], each of the one or more notches is formed in a radial direction with respect to a center [11] of the moving part [6, figure 3]; and the one of more notches [10] include 4 notches [figure 3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of notches as suggested by Zhang et al. [paragraph 0060] to include 4 notches as taught by Hagen et al. to adjust the weight and/or eddy current characteristics of the moving part, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments, filed 01/14/21022, with respect to the rejection(s) of claim(s) 1-12 have been fully considered and are persuasive.  Therefore, the rejection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837